Citation Nr: 1703076	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  11-33 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to an effective date earlier than July 25, 2008 for the assignment of a 70 percent evaluation for posttraumatic stress disorder (PTSD).

2. Entitlement to an effective date earlier than July 19, 2012 for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Loreain B. Tolle, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Setter, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1969 to December 1972.

This matter comes before the Board of Veterans' Appeals (Board) from April 2008, September 2008, and September 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania. 

By way of background, in an April 2008 rating decision, the RO granted service connection for PTSD with a disability rating of 50 percent and assigned an effective date of May 11, 2007, the date of the Veteran's pertinent original claim. In a September 2008 rating decision, the RO increased the evaluation of PTSD to 70 percent, effective July 25, 2008, and denied TDIU. 

In a September 2012 decision, the RO granted service connection for alcohol abuse as secondary to PTSD, and increased the evaluation of the Veteran's PTSD to 100 percent, effective July 19, 2012. As noted, the issues on appeal include entitlement to a TDIU; however, in light of the grant of a 100 percent evaluation for PTSD, the Veteran's only service-connected disability, the issue of entitlement to a TDIU from July 19, 2012 forward is rendered moot.  The Board has characterized the issue accordingly, as stated above, as seeking entitlement for TDIU prior to July 19, 2012.  

In October 2014, the Board denied an appeal by the Veteran for an earlier effective date than May 11, 2007, for the grant of service connection for PTSD, because that date is the date of receipt of the Veteran's original claim. The Veteran did not appeal that particular issue. In that same decision, the Board remanded the remaining issues now before the Board for any additional Social Security Administration (SSA) records that might assist the Veteran's claim, but SSA responded that the Veteran's SSA medical records had been destroyed. The identified records having been requested and development having been accomplished, the Board finds that the directives have been substantially complied with and the matter is again before the Board. Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran testified before the undersigned Veterans Law Judge at the Board's offices in Washington, DC in October 2013.  A transcript of his hearing has been associated with the record.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1. The Veteran's original claim for service connection for PTSD was received by VA on May 11, 2007.

2. From May 11, 2007 to July 25, 2008, the Veteran's PTSD was manifested by nightmares, flashbacks, memory loss, sleep impairment, hypervigilance, impaired impulse control, unprovoked irritability with outbursts of anger, difficulty concentrating, depressed mood, anxiety, and restricted affect; resulting in occupational and social impairment with deficiencies in most areas.

3.  From May 11, 2007 to July 19, 2012, the Veteran's PTSD, his only service-connected disability, prevented him from securing or maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1. The criteria for a disability rating of 70 percent, but no higher, for service-connected PTSD have been met from May 11, 2007 through July 25, 2008. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2016).

2. The criteria for TDIU have been met from May 11, 2007 to July 19, 2012. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). Concerning both claims, in light of the fully favorable decision herein, no further discussion of the duty to notify and assist is necessary. Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007). 

The Veteran contends that he is entitled to an effective date earlier than July 25, 2008 for the 70 percent rating for his PTSD.  The Veteran's initial rating of 50 percent was established on May 11, 2007 when the RO first granted service connection for the previously diagnosed PTSD.  In essence, the Veteran is seeking an increased schedular rating of his PTSD for the period between May 11, 2007 and July 25, 2008. The Veteran did not appeal the Board's October 2014 denial of his claim for an earlier date of the initial grant of service connection, and thus the Board will not address that possibility. The Board will first address the schedular criteria governing an increased rating for PTSD, followed by related considerations involved in an earlier effective date for the Veteran's TDIU rating.

II. PTSD

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). That said, higher evaluations may be assigned for separate periods based on the facts found during the appeal period. See Fenderson v. West, 12 Vet. App. 119, 126 (1999). This practice is known as staged ratings. Id.

If the evidence for and against a claim is in equipoise, the claim will be granted. 38 C.F.R. § 4.3 (2016). A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission. 38 C.F.R. § 4.126; Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013). The rating agency shall assign an evaluation based upon all the evidence of record that bears on occupational and social impairment, rather than solely upon the examiner's assessment of the level of disability at the moment of the examination. Id. When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. Id.

The Veteran's PTSD is rated under Diagnostic Code 9411, covering PTSD. 38 C.F.R. § 4.130. PTSD is rated using the General Rating Formula for Mental Disorders (General Formula). Under the General Formula, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships. Id.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance or minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives and own occupation or name. Id.

The "such symptoms as" language means "for example," and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category. Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). The list of examples provides guidance as to the severity of symptoms contemplated for each rating. Id. However, this fact does not make the provided list of symptoms irrelevant. See Vasquez-Claudio, 713 F.3d 112, 116-117. The Veteran must still demonstrate either the particular symptoms associated with the rating sought, or other symptoms of similar severity, frequency, and duration. Id. at 118. 

The Veteran is also diagnosed with Mixed Personality Disorder, Diagnostic Codes 9499-9410, but is not service connected for that disability.  Nevertheless, when it is not possible to separate the effects of a non-service-connected condition from those of a service- connected disorder, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service-connected disability. Mittleider v. West, 11 Vet. App. 181, 182 (1998); see also 38 C.F.R. § 3.102. 

Global Assessment of Functioning (GAF) scores are a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness. See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing American Psychiatric Association, Diagnostic and Statistical Manual for Mental Disorders 32 (4th Ed. 1994) [hereinafter DSM-IV]). Basically, GAF scores are a snapshot of a person's mental functioning on a particular day. GAF score and interpretations of the score are important considerations in rating a psychiatric disability but they are not dispositive. Richard, 9 Vet. App. at 267.

GAF scores ranging from 31 to 40 reflect some impairment of reality testing or communication (e.g. speech is at times illogical, obscure or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g. depressed man avoids friends, neglects family, and is unable to work). See 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the DSM-IV for rating purposes). GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation or severe obsessional rituals) or serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). Id. 

GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). Id. GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social occupational or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships. Id. 

The Veteran contends he is entitled to an increased rating in excess of 50 percent prior to July 25, 2008. Because the Veteran was initially service-connected for his PTSD on May 11, 2007, the date of his original claim, his appeal for the increased rating is only for the period following that date, and no earlier. See Fenderson v. West, 12 Vet. App. 119 (1999).

For the period prior to July 25, 2008, based on the evidence, the Board finds that a rating of 70 percent, but no higher, is warranted. During this period the Veteran generally complained of memory issues, concentration problems, anxiety, irritability and isolationist tendencies, all of which he is competent to report. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

The Veteran received a compensation and pension exam in November 2007 from a VA clinical psychologist.  The examiner noted the Veteran did not appear to have delusions or hallucinations, but he was often inappropriate and displayed difficulty even in minimal personal hygiene.  The Veteran reported short term memory impairment and panic attacks that had an agoraphobic component, and that he had difficulty for years with depression, depressed mood, and anxiety.  The Veteran also indicated there had been a pattern of irritability and outbursts of anger, difficulty concentrating, and hypervigilance going back to his discharge from the Navy in 1972.  The examiner noted that the Veteran had no family or social relationships whatsoever. The examiner gave the Veteran a GAF score of 55 and remarked that the Veteran displayed moderate symptoms or moderate difficulty in social, occupational, or school functioning.

The Veteran received another exam from the same VA psychologist in August 2008.  The examiner noted the Veteran demonstrated a wide range of affect, intensity, and did not maintain stability well at all.  The Veteran was noted to display specific PTSD symptoms such as re-experiencing his trauma through intrusive daytime memories and nightmares; to display significant avoidance and numbing and heightened physiological arousal, disillusionment, and demoralization.  The examiner noted a new symptom, cloud-burst lability, and that his previous poor personal hygiene and failures at interpersonal relationships continued. The examiner also commented that the frequency and severity of all his symptoms increased somewhat since the Veteran's previous VA exam, and provided a lower GAF score of 50.

The Veteran received another VA exam in July 2012, where the examiner noted continuity and worsening of the previous symptomatology, providing a GAF score of 48. The Veteran was observed to have recurrent and distressing recollections of the event, intense psychological distress upon exposure to internal or external cues, flashback episodes, persistent avoidance of stimuli associated with the trauma and a numbing of general responsiveness, and persistent symptoms of increased arousal.  The examiner noted clinically significant distress, plus occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, and/or mood.  The examiner noted that some of the Veteran's observed symptoms could be part of a related paranoid personality disorder, but that an exact etiology could not be determined. 

Based on the lay and medical evidence of record, the Board finds that the Veteran's level of symptomatology for the period on appeal, and the resulting social and occupational impairment, more nearly approximates a 70 percent rating. The November 2007, August 2008 and July 2012 exams all described the Veteran's symptoms as being significant, and indicating that the Veteran was impaired in most areas as a result of his PTSD. Further, as noted in the lay and medical evidence the Veteran's PTSD has manifested several symptoms directly contemplated by a 70 percent rating, including frequent panic attacks, unprovoked irritability with periods of violence, difficulty adapting to stressful situations such as work or a work-like setting, an inability to maintain even minimum standards of personal hygiene, and impaired thinking, which is exemplified by noted memory and concentration difficulties. In light of this clear trend, the Board finds that this rises to the level of relative equipoise and the benefit of the doubt must be given to the Veteran. As such, the Board finds that a rating of 70 percent, but no higher, for the Veteran's PTSD prior to July 25, 2008 is warranted.

A rating in excess of 70 percent is not warranted for this period. The preponderance of the evidence does not indicate that the Veteran's symptoms result in a total occupational and social impairment. The Board acknowledges the fact that the Veteran was reportedly experiencing symptoms such as anxiety attacks, impaired judgment, nervousness, and problems with isolation. The Veteran, in his exams, however, did not objectively display gross impairment in thought processes or communication, suicidal ideation or intent, disorientation as to time or place, or severe memory loss.  The GAF scores assigned to the Veteran have been commensurate with a 70 percent rating based on the example symptomatology provided above. Mauerhan, 16 Vet. App. at 442; Vasquez-Claudio, 713 F.3d at 116-17. 

III. TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. See 38 C.F.R. § 4.16. A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation." See 38 C.F.R. §§ 3.340(a)(1), 4.15.

TDIU may be assigned where the schedular rating is less than total and it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of either (1) a single service-connected disability ratable at 60 percent or more, or (2) two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  The Veteran is currently service connected for PTSD and, as of this decision, is rated at 70 percent from May 11, 2007, the date of the Veteran's original claim for PTSD. Since the Veteran has a single disability rated at 60 percent or higher for the entire period on appeal, the threshold requirements of TDIU are met. 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

Turning to the next step, TDIU may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage. Moore v. Derwinski, 1 Vet. App. 356 (1991).  

If a sufficient rating is present, then it must be at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation as a result of that disease. See 38 C.F.R. § 4.16(a). The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). The issue is not whether the Veteran can find employment generally, but whether the Veteran is capable of performing the physical and mental acts required by employment. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose, 4 Vet. App. at 363.

The Veteran has generally asserted that he has been rendered unable to gain or maintain employment as a result of his PTSD symptoms. Specifically, the Veteran has repeatedly alleged that his memory issues and anxiety prevent him from functioning well at work, as he either panics when assigned too many tasks or forgets to start or complete assignments. The Veteran is competent to report such symptoms, as they are lay observable, as well as their effects upon his ability to work. Jandreau, 492 F.3d 1372.
In addition to the Veteran's work and education history, as well as his lay statements, numerous medical records and opinions have been associated with the claims file. VA treatment records reflect on-going treatment for near continuous panic attacks, and several notations are of record concerning difficulties at work due to memory loss and concentration. 

With the threshold requirements satisfied, the Board finds that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disability. In determining whether the Veteran is capable of obtaining and maintaining gainful employment, the Board must consider the Veteran's work history, education, and any special training. In this case, the Veteran has been unemployed since 1996, prior to which he worked as a truck driver for approximately 20 years. No other employment outside of the trucking industry is of record. The Veteran has a high school degree, and according to his TDIU claim has no other training. The November 2007 VA exam indicated that the Veteran's PTSD symptoms significantly interfered with his ability to either gain or maintain employment; specifically, there were problems with concentration, memory, distractibility and irritability. The August 2008 VA exam noted the Veteran had a total occupational impairment. The record is clear that since 1998, the Veteran's PTSD symptoms gradually became worse, reaching a 70 percent level in May 2007, and reaching their current 100 percent level in July 2012.  

The period for which the Veteran is being considered for TDIU is from May 2007 to July 2012.  Here, in weighing the lay and medical evidence of record, as well as the Veteran's education and work history, the Board finds that it is unlikely that the Veteran would be able to find substantially gainful employment in his prior field or in another profession or field due to the symptoms associated with PTSD. Specifically, the Veteran's above described symptoms of constant anxiety around others, concentration loss, and memory loss, all interfere with his ability to work with others and remember and complete assigned tasks. As such, entitlement to TDIU is warranted from the date of his original claim, May 11, 2007 to July 19, 2012, the date of assignment of the 100 percent schedular rating.


ORDER

An increased rating of 70 percent, from May 11, 2007 to July 25, 2008 for PTSD is granted, subject to the rules and regulations governing the award of monetary benefits.

TDIU is granted from May 11, 2007 to July 19, 2012, subject to the rules and regulations governing the award of monetary benefits.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


